                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

           Labrannon Nix,             )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               3:19-cv-00669-DCK
                                      )
                 vs.                  )
                                      )
 Adams Beverages of North Carolina,   )
              LLC,
          Defendant(s).               )

 DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 16, 2021 Order.

                                               April 16, 2021




        Case 3:19-cv-00669-DCK Document 28 Filed 04/16/21 Page 1 of 1
